Title: From George Washington to the United States Senate and House of Representatives, 31 October 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] October 31st 1791.

I send you herewith the arrangement which has been made by me, pursuant to the Act, entitled “An Act repealing, after the last day of June next, the duties heretofore laid upon distilled Spirits imported from abroad, & laying others in their stead, and also upon spirits, distilled within the United States, and for appropriating the same,” in respect to the subdivision of the several districts, created by the said Act, into surveys of Inspection, the

appointment of Officers for the same, and the assignment of compensations.

Go: Washington

